Title: To George Washington from David Forman, 23 July 1781
From: Forman, David
To: Washington, George


                  
                     Sir
                     Freehold 23d July 81
                  
                  I had the Honr of Receiving your Exclys favr of the 21st Inst. this Evening by Mr Rhey and will with pleasure do every thing in my power to Comply with every direction—the greatest difficulty will be in Imploying Horsemen to forward Inteligence with that allertness that your Excly will expect and I Could Wish—I will however send out in the Morning and if possable engage a Number Equal to perform the Tour from this place to head Quarters in the Time your Excly has affixed.
                  I have very Lately obtained from New York a List of the British Line Ships on This Station and I Belive one that May be depended on—Unfortunately the List is at prest out of my Hands that Cannot Give your Excly there Names, the Next Conveyance shall forward it—there Number is Eight the Royal Oak of 74 Guns one of the Number is gone to Hallifax to be Repaired of the Damage she Recd off Gardners Bay and is Expected will not be in Condition for Sea this season—the Frigates I have not been able to learn the Number of.
                  Saturday the 21st of this Inst. Adml Graves with Six or Seven Ships of the Line Sailed from his Station off Sandy Hook the Wind at South West—the Fleete Steared about South East, there distination not known, but Conjectured to Convoy Lord Cornwallace from Chesapeak to New York—I have the Honor to be Your Exclys Most Obdt Humble Servt
                  
                     David Forman
                  
               